Citation Nr: 0516271	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-13 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	F.L. Eppes, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel

INTRODUCTION

The appellant served on active duty from October 1981 to 
October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied service connection for 
post-traumatic stress disorder (PTSD).  The appellant timely 
perfected an appeal of this determination to the Board.  In 
November 2004, the appellant testified before the undersigned 
Veterans Law Judge at a video-conference Board hearing.  In 
February 2005, the Board remanded the appeal for further 
evidentiary development.

In March 2005, the RO issued the appellant a supplemental 
statement of the case (SSOC) along with VA Form 21-23, Appeal 
Status Election Form.  In response, the appellant submitted a 
completed Appeal Status Election Form, signed and dated on 
March 26, 2005.  On the form, the appellant indicated his 
desire to have his appeal sent to the Board without waiting 
for the 60-day period to expire.  More importantly, the 
appellant also indicated his intent to waive regional office 
jurisdiction if he subsequently sends in new evidence for 
consideration.  The form was received by the RO on April 6, 
2005.  The record shows that the RO received new evidence on 
April 5, 2005.  In light of the contemporaneity of receipt of 
the above documents, and the date of the appellant's 
signature on the Appeal Status Election Form, the Board 
observes that the appellant waived his right to a SSOC.  See 
38 C.F.R. § 19.31 (2004).  Thus, the Board will consider the 
newly submitted evidence in conjunction with this appeal.


FINDINGS OF FACT

1.  The appellant does not currently have PTSD.

2.  A psychiatric disorder was not manifested during service 
or within one year thereafter and is not shown to be related 
to any incident of service.

3.  The medical evidence clearly and unmistakably shows that 
the appellant's personality disorder pre-existed service and 
did not increase in severity during service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by active military service; and a psychosis may 
not be presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1131, 1111, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2004); 
VAOPCGPREC 3-2003 (Jul. 16, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the appellant of the information and 
medical and lay evidence necessary to substantiate his claim.  
In a May 2001 letter, VA informed the appellant and his 
representative of the information and evidence necessary to 
substantiate a claim for service connection.  In addition, VA 
provided the appellant with a copy of the appealed July 2001 
rating decision, March 2003 statement of the case, February 
2005 Board remand, and March 2005 supplemental statement of 
the case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, the appellant was also specifically informed of 
the information and evidence previously provided to VA or 
obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the appellant of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, in the May 2001 letter, VA 
informed the appellant and his representative that VA would 
assist in obtaining relevant records and asked him to 
identify sources of any relevant records, including medical 
and employment records, so that VA could request those 
records on his behalf.  VA also asked the appellant to inform 
VA of any additional information or evidence relevant to his 
claim.  Lastly, VA informed the appellant that it is his 
responsibility to ensure that VA receives all the evidence 
necessary to support his claim.  Thus, the Board finds that 
the appellant was informed of the evidence he was responsible 
for submitting and the evidence VA would obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board also finds that the appellant was informed that he 
could submit any records in his possession relevant to his 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Specifically, the information and evidence 
that have been associated with the claims file consist of his 
service medical records, post-service VA and non-VA medical 
records, a VA examination report, and statements made by the 
appellant in support of his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  Given 
that the original rating decision predated the VCAA, the 
Board finds that any defect in the timing of the provision of 
notice was properly cured when the RO furnished the appellant 
the May 2001 letter, along with the above-mentioned 
correspondences, and subsequently readjudicated his claim in 
July 2001.  Under the circumstances in this case, the Board 
finds that the appellant has received the notice and 
assistance contemplated by law and adjudication of his claim 
poses no risk of prejudice to the appellant.  See Bernard, 
supra.  

Factual Background

The appellant's service medical records contain no complaint 
of or treatment for a psychiatric disorder, to include PTSD.  
His entrance examination report is not of record.  His 
separation examination report reflects no psychiatric 
abnormalities.

The record contains numerous VA medical records.  Relevant 
records are highlighted below.

A December 1997 VA psychiatric treatment note reflects 
diagnoses of depression NOS (not otherwise specified) and 
ADHD (attention-deficit hyperactivity disorder) (likely).

A December 1999 VA psychiatric treatment note reflects 
diagnoses of depression NOS; psychotic disorder NOS; rule out 
delusional disorder; history of alcohol abuse/dependence, 
episodic; and history of cannabis abuse, episodic.  The note 
reflects that the appellant's case will be presented for 
review and possible inpatient evaluation and stabilization.  

A December 1999 VA inpatient note reflects that the appellant 
had similar complaints since 1995.

A December 1999 VA discharge summary provides Axis I 
diagnoses of somatization disorder, delusional disorder, and 
polysubstance dependence; and an Axis II diagnosis of mixed 
personality disorder.  The summary also reflects that a 
psychology consult, including psychological testing, showed 
findings consistent with a mixed personality disorder.

A June 2000 VA psychiatric treatment note reflects complaints 
of PTSD.  The appellant stated that he had been told that he 
has "stress-related conditions, mental and physical."  The 
examiner noted that the appellant does not understand the 
difference between this and PTSD.  The appellant stated that 
his time in service was like a war to him and very stressful.  
The note reflects Axis I diagnoses of delusional disorder; 
somatization disorder; alcohol abuse, episodic; and marijuana 
abuse, episodic; and an Axis II diagnosis of mixed 
personality disorder, cluster B.  The examiner made the 
following notation: I explained that I DO NOT THINK HE HAS 
PTSD, but that he COULD have a psychiatric condition that is 
connected to his time in service, I don't really know.  He 
added that he would need time to study the appellant's record 
and have a more lengthy interview with the appellant.  The 
examiner also added that the appellant certainly appears to 
have been psychotic/delusional for as long as he has known 
him and that it may predate his discharge from service.  

A May 2002 VA mental health treatment note reflects the 
examiner's opinion that the appellant is substantially 
impaired vocationally due to his delusional disorder which is 
as likely as not to have resulted from, or been exacerbated 
by, his active duty military service.  

The record also contains several private medical records from 
a family medicine practice.  Of relevance is an October 2004 
treatment note reflecting that the appellant was referred 
from psychiatric services for complaints of right hip pain.  
The appellant complained of pain in the right side of the 
abdomen.  The assessment was 1) right lower quadrant 
abdominal pain and 2) alcoholism and PTSS (post-traumatic 
stress syndrome).

Lastly, the record contains a March 2005 VA examination 
report.  The appellant stated that he was involved in several 
fights with a fellow serviceman who harassed him, that he 
started to kill him, and that he considered the events to be 
traumatic.  He also stated that there was a sergeant who was 
very rough on him, and that he considered this harassment.  
The examiner noted that the appellant was a very poor 
historian and that he provided no clear history of any severe 
trauma.  The appellant reported seeing a Dr. Parker in 1992 
who determined that he had no major psychiatric diagnosis.  
The examiner noted that the appellant was very evasive and 
very vague in describing any symptoms at all and therefore it 
was difficult to obtain any logical history of present 
illness.  The examiner observed that there did not appear to 
be any evidence of major psychiatric illness, with the 
exception of a possible personality disorder.

The examiner noted that the appellant had numerous problems 
prior to entering active service, including an affair with a 
school teacher that resulted in expulsion, an automobile 
accident in which a girl was killed in an another car, and a 
severe police beating after running from the police.  The 
examiner also noted that the appellant believes that 
everybody is against him, particularly government officials 
who are out to get as much money as they can and who give as 
little back as they can.  The examiner stated that this does 
not appear to be due to an Axis I psychiatric illness but 
more a personality disorder as this has been the appellant's 
long-term way of dealing with society.  The examiner added 
that there is no evidence that his personality disorder was 
made any worse by his term in active military service, and 
that there were no major traumas while in service.  

After mental status examination, the examiner provided the 
following diagnosis: Axis I: alcohol dependence; Axis II: 
personality disorder, NOS; Axis III: history of low back 
injury; Axis IV: problems with primary support group, 
problems related to social environment, problems with 
interaction with the legal system; occupational problems, and 
economic problems; Axis V: global assessment of functioning 
(GAF) score of 50, although this is not due to any service-
connected psychiatric illness.  

The examiner concluded that the appellant provides no clear 
history of any Axis I psychiatric diagnoses with the 
exception of alcohol and possibly other substance abuse.  He 
stated that the appellant's problems of anti-social type 
behavior began prior to him entering active service and that 
there were no traumatic stressors that would be of the level 
that would result in PTSD while the appellant was in service.  
The examiner also stated that there is no evidence that the 
appellant's personality disorder or substance use problem was 
made worse by his time on active duty service.  Lastly, the 
examiner stated that there is no evidence of a psychiatric 
disorder that would be service-connected and the only 
evidence of Axis I psychiatric disorder is related to 
substance abuse.

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

If a psychosis manifested to a degree of 10 percent within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  

The Board observes that the criteria for evaluating claims 
for service connection for PTSD were amended in June 1999, 
with the effective date made retroactive to March 7, 1997.  

Prior to June 18, 1999, to establish service connection for 
PTSD, the record must include a clear diagnosis of the 
condition; credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (effective 
prior to June 18, 1999).  

Effective June 18, 1999, service connection for PTSD must 
include medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed stressor occurred.  38 C.F.R. § 3.304(f) (effective 
from June 18, 1999).  The most notable change is that a 
"clear" diagnosis is no longer required.  However, the 
requirement of credible supporting evidence of a claimed 
stressor did not change.

If the evidence establishes that the appellant engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the appellant's lay testimony alone may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, provided that the claimed in-service stressor is 
consistent with the circumstances, conditions, or hardships 
of the appellant's service.  Id.; see Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

The appellant contends, in essence, that he has a psychiatric 
disorder, to include PTSD, that was incurred in or aggravated 
by active service.  He asserts that his psychiatric disorder 
was exacerbated by traumatic events in service.  

Regarding the appellant's claim for PTSD, based on the 
appellant's military records, the Board finds that he did not 
engage in combat.  Indeed, the appellant does not contend 
that he engaged in combat.  Thus, he must provide credible 
supporting evidence that the claimed in-service stressor 
occurred.  The Board acknowledges that additional verifying 
evidence may be obtained from sources other than the 
veteran's service records.  38 C.F.R. § 3.304(f); see Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).  

After carefully reviewing the record, the Board concludes 
that the appellant does not currently have PTSD.  In this 
regard, the Board notes that both the June 2000 VA treatment 
note and the March 2005 VA examination report reflect that 
the appellant does not have PTSD.  The Board particularly 
notes the March 2005 examiner's statement that the appellant 
suffered no in-service traumatic stressors that would be of 
the level that would result in PTSD.  

The Board acknowledges the October 2004 treatment note 
reflecting an assessment of PTSS.  The Board observes, 
however, that the note reflects treatment for right hip and 
abdominal pain.  Indeed, the note reflects treatment from a 
family medicine practice as a referral from psychiatric 
services.  Additionally, the diagnosis of PTSS is merely 
conclusory and not supported by any rationale.  

In light of the above, the Board finds the opinions of the 
June 2000 and March 2005 VA examiners to be more probative.  
Thus, the Board finds that the appellant does not currently 
have PTSD.  In this regard, the Board observes that, in the 
absence of proof of a present disability, there can be no 
valid claim for service connection.  See 38 U.S.C.A. § 1131; 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

In addition, the Board notes that the appellant's service 
medical records show no treatment for a psychiatric disorder.  
Furthermore, the first post-service treatment report of 
record is dated in December 1997, which is 13 years after 
separation from service.  The Board notes that the December 
1999 inpatient note reflects complaints since 1995; however, 
the Board observes that even that dates the first post-
service treatment to over 10 years after discharge.  
Furthermore, the Board notes the March 2005 VA examiner's 
statement that there is no evidence of a psychiatric disorder 
that would be service-connected.  

The Board acknowledges the May 2002 VA treatment note 
reflecting that the appellant's psychiatric disorder may be 
related to service.  In this regard, the Board notes that the 
March 2005 examiner reviewed the entire record, including the 
May 2002 VA treatment note and the service medical records, 
and thus the Board finds the opinion of the March 2005 VA 
examiner to be more probative.  

The Board acknowledges the appellant's contentions that he 
has a psychiatric disorder, to include PTSD, and that it is 
related to service.  The Board observes, however, that he, as 
a layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Alternatively, the appellant contends that he had a 
psychiatric disorder prior to service that was aggravated by 
service.  In this regard, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  38 
C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. 
Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).

The burden is on the Government to rebut the presumption of 
sound condition upon entry by clear and unmistakable evidence 
showing that the disorder existed prior to service and was 
not aggravated in service.  VAOPGCPREC 3-2003 (holding, in 
part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 
U.S.C. § 1111 to the extent that it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).

In each case, the Board is required to provide adequate 
statement of reasons and bases for any conclusion that the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  See Crowe v. Brown, 7 Vet. App. 238, 
244 (1994).  In rebutting the presumption of soundness, the 
Board must produce medical evidence in support of its 
conclusion.  See Paulson v. Brown, 7 Vet. App. 466, 471 
(1995).  Temporary or intermittent flare-ups of a preexisting 
disorder are not sufficient to constitute aggravation.  
Rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Where, as in this case, the report of the entrance 
examination is not of record, the Board must accord the 
presumption of soundness at service entry, absent clear 
evidence to the contrary.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994) (holding that if the entrance 
examination is unavailable, it cannot penalize the veteran in 
favor of whom all doubts are to be resolved).  Thus, the 
presumption of soundness is for application in this case.  
The Board finds, however, that the evidence of record 
otherwise clearly and unmistakably establishes that the 
appellant's personality disorder existed prior to military 
service and was not aggravated by such service.  In support 
of this conclusion, the Board relies on the appellant's 
service medical records and a VA examination report.  

Initially, the Board observes that personality disorders as 
such are not diseases or injuries within the meaning of 
applicable legislation and cannot be service connected.  
38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 
(1996) (sustaining § 3.303(c) as within the Secretary's 
authority to prescribe regulations); Beno v. Principi, 3 Vet. 
App. 439, 441 (1992).

The Board notes that the appellant's service medical records 
show no treatment for a psychiatric disorder, and that his 
separation examination found no psychiatric abnormalities.  
Thus, there is no evidence of an increase in any psychiatric 
disorder during service.  Furthermore, the March 2005 VA 
examination report acknowledges that the appellant had a 
personality disorder prior to entry into service and states 
that there is no evidence that his personality disorder was 
made any worse by his term in active military service.  

Because the March 2005 VA examiner's opinion is unequivocal 
and is based on a review of the entire medical evidence of 
record, including the claims file, unlike any of the other 
evidence of record, the Board determines that the presumption 
of soundness is rebutted, as the examination report, in 
conjunction with the appellant's service medical records, 
clearly and unmistakably establishes that the appellant's 
personality disorder pre-existed service and was not 
aggravated by service.

For these reasons the Board finds that there is neither 
competent nor credible evidence of record showing that the 
appellant actually had any type of a psychiatric disorder 
during his period of active military service or within one 
year thereafter, or that he developed a psychiatric disorder 
as a result of his service.  Therefore, a psychiatric 
disorder, to include PTSD, was not incurred in or aggravated 
by service.  Accordingly, the appellant's claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.


ORDER

Service connection for a psychiatric disorder, to include 
post-traumatic stress disorder, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


